Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Kron, J.), imposed December 22, 2009, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
Contrary to the defendant’s contention, the defendant made a valid waiver of his right to appeal (see People v Ramos, 7 NY3d 737, 739 [2006]; People v Kidd, 100 AD3d 779 [2012]; cf. People v Pelaez, 100 AD3d 803 [2012]). “[W]hen a defendant enters into a guilty plea that includes a valid waiver of the right to appeal, that waiver includes any challenge to the severity of the sentence” (People v Lopez, 6 NY3d 248, 256 [2006]). Mastro, J.P., Skelos, Leventhal, Austin and Cohen, JJ., concur.